Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 11,089,208.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention. Claims 1-20 of the instant application are anticipated in the limitations of claims 1-18 of the cited patent. The claims of the instant application are broader than those of cited patent ‘208 and merely omit certain limitations in the claims of the cited patent ‘208. Table below shows an example of claims 1, 9 and 16 of instant application are anticipated by claims 1, 6 and 13 of patent ’208. 
1.    (Currently amended) An apparatus comprising:
a motor; and a control system configured to:
receive data associated with an image;
determine an obstruction in a field of view based on the data;

determine a first stop based on the data that defines a keep out area between the first stop and a second stop associated with the obstruction; and
transmit a command to the motor to reduce motor speed based on a determination that the stabilization apparatus is approaching the keep out area.








9. A method for use in a stabilization apparatus, comprising:
determining a soft stop based on an imaging device setting and a stabilization apparatus
configuration, wherein the soft stop is a non-mechanical stop; and

setting an image stabilization apparatus parameter based on the determined soft stop during an image capture process of the imaging device.





16. A system comprising:
a memory; and
a processor, wherein the processor executes instructions stored in the memory to:
determine an obstruction in a field of view based on image data;
determine a first stop based on the image data that defines a keep out area
between the first stop and a second stop associated with the obstruction; and
responsive to a determination that the keep out area is being approached, transmit
a command to the motor to change motor speed.
1. A stabilization apparatus comprising:

a motor; and a control system configured to:
receive data associated with an image, wherein the data is used to determine an
obstruction in a field of view of an imaging device:
obtain a soft stop based on the data that defines a keep out area between the soft
stop and a hard stop;
set an alert region to alert a user, wherein the alert region is associated with the
soft stop;
determine that the stabilization apparatus is moving towards the hard stop; and
on a condition that the alert region is reached, transmit a command to the motor to
reduce motor speed.






6. A method for use in a stabilization apparatus, comprising:
determining a soft stop based on an imaging device setting and a stabilization apparatus
configuration, wherein the soft stop is a non-mechanical stop that indicates to the stabilization
apparatus to reduce motor speed as a field of view of an imaging device approaches the soft stop;
and
setting an image stabilization apparatus parameter based on the determined soft stop
during an image capture process of the imaging device.

13. A stabilization apparatus comprising:

a motor; and
a control system configured to:

receive data associated with an image, wherein the data is used to determine an
obstruction in a field of view of an imaging device:

obtain a soft stop based on the data that defines a keep out area between the soft
stop and a hard stop;

transmit a command to the motor to reduce motor speed based on a determination
that the soft stop is approaching; and

transmit a command to the motor to stop the motor based on a determination that
the soft stop is reached.


Similarly claims 2-8, 10-15 and 17-20 are anticipated by claims 1, 4, 3, 1, 3, 1, 5-11 and 14-17 respectively.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,536,630.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention. Claims 1-20 of the instant application are anticipated in the limitations of claims 1-20 of the cited patent. The claims of the instant application are broader than those of cited patent ‘630 and merely omit certain limitations in the claims of the cited patent ‘630. Table below shows an example of claims 1, 9 and 16 of instant application are anticipated by claims 1, 6 and 14 of patent ’630. 
1.    (Currently amended) An apparatus comprising: a motor; and a control system configured to: receive data associated with an image;
determine an obstruction in a field of view based on the data; determine a first stop based on the data that defines a keep out area between the first stop and a second stop associated with the obstruction; and transmit a command to the motor to reduce motor speed based on a determination that the stabilization apparatus is approaching the keep out area.



















9. A method for use in a stabilization apparatus, comprising:
determining a soft stop based on an imaging device setting and a stabilization apparatus
configuration, wherein the soft stop is a non-mechanical stop; and





setting an image stabilization apparatus parameter based on the determined soft stop during an image capture process of the imaging device.





16. A system comprising:
a memory; and
a processor, wherein the processor executes instructions stored in the memory to:
determine an obstruction in a field of view based on image data;
determine a first stop based on the image data that defines a keep out area
between the first stop and a second stop associated with the obstruction; and
responsive to a determination that the keep out area is being approached, transmit a command to the motor to change motor speed..

1. (Original) A stabilization mechanism comprising: a motor; and

a control system configured to:

receive an input, wherein the input is at least one of a device setting, a configuration, data associated with an image, or a user input;

set a soft stop based on the input, wherein the soft stop defines a keep out area between the soft stop and a hard stop;

set a bump region to alert a user, wherein the bump region is based on the input; determine that the stabilization mechanism is moving towards the hard stop; on a condition that the bump region is reached, transmit a command to the motor to reduce motor speed and transmit a bump signal to alert a user that the soft stop is approaching, wherein the bump signal is at least one of an audible alert, a luminous alert, a text alert, or a haptic alert;

determine whether the soft stop is reached; and

transmit a command to the motor to stop the motor on a condition that the soft stop is reached.


A method for use in a stabilization mechanism, comprising: 
obtaining, using a control system, a device setting from an imaging device; obtaining a configuration of the stabilization mechanism; determining a soft stop based on the device setting and the configuration, wherein the soft stop is a non-mechanical stop that indicates to the stabilization mechanism to reduce speed as a field of view of the imaging device approaches the soft stop; and 
setting an image stabilization mechanism parameter based on the determined soft stop during an image capture process.






14. A stabilization mechanism comprising: a motor; and a control system configured to: 


receive an input; set a soft stop based on the input, wherein the soft stop defines a keep out area between the soft stop and a hard stop; determine that the stabilization mechanism is moving towards the hard stop; determine whether the soft stop is approaching; transmit a command to the motor to reduce motor speed on a condition that the control system determines that the soft stop is approaching; determine whether the soft stop is reached; and transmit a command to the motor to stop the motor on a condition that the control system determines that he soft stop is reached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696